—Order, Supreme Court, New York County (Michael Stallman, J.), entered July 3, 2000, which, inter alia, denied plaintiffs request for further discovery, unanimously modified, on the law, the facts, and in the exercise of discretion, to allow for depositions of defendant City of New York’s witnesses solely to interpret computer generated documents produced by defendant City with respect to violations affecting the subject sidewalk location issued on March 12 and 17, 1997, and otherwise affirmed, without costs.
While we modify to permit plaintiff further discovery to the limited extent indicated in order to ascertain the meaning and import of the City’s own documents, plaintiff has otherwise failed to demonstrate that, in denying the balance of her request for further discovery, the motion court improperly exercised its broad discretion respecting the conduct of pretrial discovery (see, CPLR 3103 [a]; Farrakhan v N. Y. P. Holdings, 226 AD2d 133). Except insofar as granted herein, plaintiffs *383request for additional depositions and a complete search, without time limitation, of all records pertaining to the accident site, was unreasonable and unduly burdensome. Concur — Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.